Citation Nr: 1217336	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-01 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for service-connected anemia.  

2.  Entitlement to a separate evaluation for peripheral neuropathy under the rating criteria for the Veteran's service connected anemia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to April 1973 and from November 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  

In January 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development.  

During pendency of this claim, the Veteran claimed a total rating based on individual unemployability due to service connected disabilities (TDIU).  However, in an October 2009 rating decision the RO denied the TDIU claim, and as a result, the Board need not refer that claim or consider the claim as a derivative issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a separate evaluation for peripheral neuropathy as secondary to service connected anemia under 38 C.F.R. § 4.117, Code 7700 has been raised by the record.  Although this is considered part of the Veteran's claim for an increased evaluation for his service connected anemia, it has not yet been addressed by the RO.  Therefore, for the sake of convenience and to avoid a second remand on that aspect of the claim not concerning peripheral neuropathy, the Board will list it as a separate issue.  It is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's sideroblastic anemia is manifested by symptoms including fatigue, weakness, and shortness of breath, even at rest; but recent laboratory studies show hemoglobin levels from 8.9 to 10.6 gm/100ml; and there is no medical evidence of cardiomegaly, tachycardia, or syncope; or evidence of frequent infection; the Veteran's anemia does not require any transfusion of platelets or red cells, nor has it since the 1970's.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent for anemia have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.117, Diagnostic Codes 7700, 7716 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated in March 2007, the RO advised the Veteran of the evidence needed to substantiate his claim and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also deserves mentioning that the Veteran was apprised of the disability rating and effective date elements of his claim in the July 2006 letter, as well as in a May 2008 letter from the RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Consider, as well, that the RO issued that March 2007 VCAA notice letter prior to initially adjudicating the claim in July 2007.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

As for the duty to assist the RO obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA evaluation and treatment records - including the reports of his VA compensation and pension examinations (C&P Exams) assessing the etiology and severity of his service connected anemia.  The most recent VA C&P Exam was in January 2011, and the report of it, along with those examinations from years past also of record, provide the information needed to determine whether the current ratings are appropriate.  38 C.F.R. §§ 3.327, 4.2.; Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that no further development is needed to meet the requirements of the VCAA.  The Board also finds there was substantial compliance with the January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met. 38 U.S.C.A. § 5103A.  

II.  Increased Rating Claims

Disability ratings are based, as far as practicable, on average impairment of earning capacity attributable to specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. Id.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2011).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the Court, however, held that, in determining the present level of disability, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Veteran's service-connected anemia, diagnosed as sideroblastic anemia, is rated under 38 C.F.R. § 4.117, Diagnostic Code 7700, megaloblastic and hypochromic-microcytic anemia. Under that Code a 30 percent rating is assigned if the hemoglobin level is 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  If the hemoglobin level is 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (3 episodes in the last 6 months), a 70 percent rating will be assigned.  A 100 percent rating is available if the hemoglobin level is 5 gm/100 ml or less, with findings such as high output congestive heart failure or dyspnea at rest.  

Also applicable is 38 C.F.R. § 4.117, Diagnostic Code 7716, aplastic anemia.  Under this code, a 30 percent rating is assigned consistent with evidence of disability requiring transfusion of platelets or red cells at least once a year but less than every 3 months, or infections recurring at least once a year but less than every 3 months.  If transfusion of platelets or red cells is required at least every 3 months, or if infections recur at least every 3 months, a 60 percent rating will be assigned, a 100 percent rating is available if the anemia is requiring bone marrow transplant, or; requiring transfusion of platelets or red cell at least once every six weeks; or infections occurring at least once every six weeks. 

Historically, the Veteran was granted service connection for sideroblastic anemia, by RO decision in July 1977.  That decision was based on the clinical evidence of record, including the Veteran's service medical records and post-service records that showed he had had a service history of anemia with 3 blood transfusions.  

At a March 2007 VA compensation examination for hemic disorders, the Veteran's symptoms were described as chronic fatigue, to the point of shortness of breath with very little manual labor.  He also complained of headaches, nighttime leg cramps, and lightheadedness.  The Veteran stated that He was unaware of any heart disease or other organ problems.  On examination, the Veteran had normal heart rate and rhythm, with a slight ejection murmur.  It was reported that laboratory testing from January 2007 had revealed that his hemoglobin was 9.1.  The diagnosis was refractory anemia of unknown origin, patient with chronic anemia for 30-plus years.  

In February 2009, a VA hemic examination was performed.  The Veteran complained of fatigability.  He also associated visual floaters, abdominal pain, gas and headaches to his anemia.  He had had no recent hospitalizations and he had not had a (blood) transfusion since the military.  It was reported that he had hemoglobin of 9.6 in November 2008, and 9.7 in December 2008.  The examiner stated that the Veteran's sideroblastic anemia appeared stable.  

At a contemporaneous VA medical examination for posttraumatic stress disorder (PTSD), it was reported that the Veteran last worked in 2008 as a driver for a company, and he was fired due to problems with his foot that limited his ability to drive.  He reported problems keeping employment due to irritability.  

In a January 2011 VA medical examination, the Veteran reported that his arms and legs went to sleep a lot, and he had tingling and cramping in his feet.  He reported fatigue all the time and burning out quickly with limited physical activity.  He was able to cut his grass himself, but he became fatigued after 10 to 15 minutes.  He was able to walk one block on level ground without resting.  He was short of breath all the time, even at rest.  He complained of headaches.  He had floaters in his eyes if he stood up to quickly.  The Veteran reported shortness of breath with walking one flight of stairs.  He denied chest pain.  He had symptoms of claudication in his finger tips.  The Veteran complained of tachycardia on and off for no reason.  

It was reported that the Veteran was not seen regularly for the problem, and he had not had frequent (blood) transfusions.  Reportedly he had not had a transfusion since the 1970's.  The Veteran had not had a bone marrow transplant or myelosuppressive therapy.  It was reported that the Veteran's last hemoglobin was in April 2009, and it was 10.6.  On physical examination, it was noted that the Veteran did not have any congestive heart failure.  There was no evidence of dyspnea.  He had not complained of syncope, and none was seen.  There was no cardiomegaly.  The Veteran's hemoglobin was 8.9.  The diagnosis was sideroblastic anemia.  It was stated that hemoglobin of 8.9 would likely cause someone to be short of breath with significant activity.  The examiner reported that he believed the Veteran's statement that he was able to perform some yard work but not strenuous activity.  He would likely benefit from treatment for his anemia. 

Based on the entire evidence of record, the Board finds that a rating in excess of the currently assigned 30 percent for the Veteran's service-connected sideroblastic anemia is not available here.  The medical evidence of record documents the Veteran's levels of hemoglobin, ranging from 8.9 to 10.6 gm/100 ml from 2007 to 2011.  His symptoms include dyspnea on mild exertion, along with reported fatigability, weakness, and aches in the head or headaches.  However, again there is no finding of hemoglobin of 7gm/100 shown, and as January 2011, it was clinically reported that that the Veteran does not have cardiomegaly, tachycardia or syncope, additional symptoms necessary for a higher evaluation under Diagnostic Code 7700.  Further, there is no clinical evidence of anemia disability requiring transfusion of platelets or red cells once every three months or infections recurring at least every 3 months; the Veteran has not had any blood transfusions since the 1970's.  Clearly the criteria for a 70 percent rating under Diagnostic Code 7700 or a 60 percent rating under Diagnostic Code 7716 have not been met in this case.  

The Board has considered the Veteran's statements and acknowledges that it is well settled that under certain circumstances, a layperson is competent to report on and identify simple medical conditions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, among the Veteran's several symptoms he has reported tachycardia, which is one of symptoms noted for a higher disability evaluation under Diagnostic Code 7700.  It is noted though that the diagnosis of tachycardia and any related diagnosis is not a simple condition.  Further, notwithstanding the Veteran's report, a VA clinician in January 2011, specified that on examination, there was no tachycardia shown.  The Board does not find the Veteran's lay statements to include his subjective complaint of tachycardia, to be competent to establish a higher rating for anemia.

In light of the foregoing, the Board concludes that the evidence is against the assignment of an evaluation higher than 30 percent for sideroblastic anemia under either Diagnostic Code 7700 or 7716. 38 C.F.R. §§ 4.7, 4.21.  And as his condition, on the whole, has never been more than 30-percent disabling since one year prior to filing his claim for an increased rating, there is no basis to "stage" the rating under Hart. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's sideroblastic anemia disability.  The Veteran's anemia is not productive of any symptoms not contemplated by the rating criteria.  Therefore, there is no indication that the Veteran's anemia is of such severity that the available schedular evaluations are inadequate.  The record reveals that treatment for his anemia has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  The Veteran is apparently not working; he last worked in 2008 as a driver for a company, and he had problems driving due to a foot condition.  So here, there is no evidence the Veteran's sideroblastic anemia disability has caused marked interference with employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular scheduler standards.  See Thun.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted. 

Also, and as mentioned in the introduction, since during pendency of the appeal the Veteran's TDIU claim was denied in an October 2009 rating decision, at this time the Board need not refer TDIU or consider such as a derivative issue pursuant to Rice, supra.  


ORDER

The claim for a rating in excess of 30 percent for service connected anemia is denied.


REMAND

At the January 2011 VA medical examination, the Veteran reported that his arms and legs went to sleep a lot, and that he experienced tingling and cramping in his feet.  He also reported these symptoms at the August 2010 hearing.  

The rating code for anemia contains a note which states "Evaluate complications of pernicious anemia, such as dementia or peripheral neuropathy, separately."  See 38 C.F.R. § 4.117, Code 7700.

The Veteran's reports of neurological symptoms involving his arms and legs at the January 2011 examination raises the question of whether or not he has a diagnosis of peripheral neuropathy and, if so, whether or not it is related to his service connected anemia.  If so, then he is entitled to a separate evaluation for this symptom.  The Board notes as this matter is included in the rating code for a disability for which service connection has already been established, it is part and parcel of his claim for an increased evaluation for his service connected anemia and not a separate claim for secondary service connection for peripheral neuropathy.  

Unfortunately, the January 2011 examination did not include any neurologic testing, and the examiner did not indicate whether or not the Veteran's symptoms equate to a finding of peripheral neuropathy or if they are the result of his service connected anemia.  Therefore, the Veteran should be scheduled for a VA examination to determine whether or not he has peripheral neuropathy as a result of his service connected anemia and, if so, the severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA neurologist.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the conclusion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) Does the Veteran have a diagnosis of peripheral neuropathy of the arms and/or legs?
b) If the Veteran is found to have a diagnosis of peripheral neuropathy of the arms and/or legs, is it as likely as not that this disability was caused or aggravated by his service connected anemia? 
c) If the Veteran is found to have peripheral neuropathy of the arms and/or legs due to his service connected anemia, please state which nerves are affected and describe all associated symptomatology.  
The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to provide the requested opinion without resorting to speculation, please give the reasons and bases for that opinion, and indentify any evidence that would enable them to provide the requested opinion.  

2.  After the development requested above has been completed to the extent possible, review the record and consider whether or not a separate evaluation for peripheral neuropathy secondary to pernicious anemia is warranted under 38 C.F.R. § 4.117, Code 7700.  If it is determined that a separate evaluation for peripheral neuropathy is not warranted or any evaluation assigned is less than a complete grant of the benefits sought on appeal, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


